Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

14/266,399 has a total of 1-25 claims pending in the application filed on 04/30/2014; there are 3 independent claims and 22 dependent claims, all of which are ready for examination by the examiner.  The applicant added the new claims 24 and 25 (dated 10/28/2020)

Response to Arguments

This Office Action is in response to applicant’s communication filed on October 28, 2020 in response to PTO Office Action dated July 28, 2020.  The Applicant’s 

Claim Rejections



Applicant's arguments filed on 10/28/2020 with respect to the claims 1-23 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
OBJECTIONS

Claim Objections
Claim  11
The independent Claim 11 is objected to because of the following informality:
	The Claim 11 states “… reverse the pre-migration modification to the source database after executing the first the first migration instruction set, wherein each of the plurality of migration instruction …” .  The limitation “… executing the first the first migration instruction set …“ should be corrected to “… executing the first migration instruction set …“.    


Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..


Claims 24 and 25 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

The claim 24 states “… one pre-migration object includes a first pre-migration object based on the first source schema table, a second pre-migration object based on the second source schema table, and a third pre-migration object based on the second version of the first source schema table”.  The claim limitation containing the wording “and a third pre-migration object based on the second version of the first source schema table” is not supported by the applicant’s disclosure.  Appropriate correction is required.
The claim 25 is rejected as the claim 25 is dependent on the parent claim 24.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US PGPUB 20130173547) in view of Wang Jinhu (US PGPUB 20090228527) and in further view of Bolohan et al (US PGPUB 20120023143).

As per claim 1:
Cline teaches:
A computer-implemented system for migrating a database from a source database having a source schema to a target database having a target schema, wherein the source schema defines a plurality of source schema tables, the system comprising” (Paragraph [0012] and Paragraph [0025] (a computer-implemented data migration system for migrating data from a source database to a target database, wherein the image copy files (source schema) may be of a single table or a collection of tables and the system including)) 
“at least one processor and operatively associated memory, wherein the at least one processor is programmed to” (Paragraph [0026] (include one or more processors configured to execute one or more machine executable instructions))
“receive a list of tables at the source database associated with a first database management system (DBMS), wherein the list of tables comprises a first source schema table and a second source schema table” (Paragraph [0029] and Paragraph [0031] (receive parameters including a list of the names of the table space or tables (a first source schema table and a second source schema table) from the source database or first database management system (DBMS) to be migrated))
“traverse the list of tables, wherein the traversing comprises, for each table in the list of tables, determining whether there is a corresponding migration instruction” (Paragraph [0029], Paragraph [0046], Paragraph [0048] and Paragraph [0049] (traverse the list of tables (as part of the mapping process data migration, system may create a temporary database table from the information contained in the metadata export file to ensure that the source objects map one-to-one to the target objects), wherein the traversing comprises, for each table in the list of tables (a process for mapping source objects to target objects, Fig. 5), determining whether there is a corresponding migration instruction (the parameters may include instructions on how to convert the table names in the source database to match the table names in the target system)).
Cline does not EXPLICITLY teach: the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; wherein each migration instruction set of the plurality of migration instruction sets corresponds to a different version of the first source schema table; and wherein each migration instruction set of the plurality of instruction sets is associated with schema identifier data identifying the version of the source schema table corresponding to the migration instruction set; match the first source schema table to schema identifier data associated with a first migration instruction set selected from the plurality of migration instruction sets;  execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the first version of the first source schema table,  returned by the first database select command, at the source database to the target schema table at the target database, wherein the at least one column includes the at least one object; for the second source schema table, identify an associated second migration instruction that specifies a second database select command to be executed on the source database; wherein the second migration instruction comprises at least one migration instruction set; wherein the at least one migration instruction set is associated with schema identifier data identifying a version of the second source schema table corresponding to the migration instruction set; match the second source schema table to schema identifier data associated with a second migration instruction set selected from the at least one migration instruction set; and execute the second migration instruction set, wherein executing the second migration instruction set comprises executing the second database select command thereby selecting at least one column of the second source schema table; and writing the at least one column of the second source schema table, returned by the second database select command. at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table.
However, Wang teaches:
“the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable” (Paragraph [0044] (the version N of data source, the version N+1 of data source and the version N+2 of data source are illustrated as separate elements, data is transformed by changing, not by moving))
“such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” (Paragraph [0031] and Paragraph [0045] (it could specify the rule " create columns for tables in the target schema that are not present in the data source " is recognized that one column of the target schema is absent from the data unit and the universal data migration module (UDMM) may be used to migrate data whether from version N to version N+2, or from version N to version N+1, or from version N+1 to version N+2, where data formats and structures may differ for each version)).
Also, Bolohan teaches:
for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database” (Paragraph [0007] and Paragraph [0035] (the instructions also cause the one or more programmable processors to receive a result that is responsive to the command, the execution of the command allows access to the data contained in the database where the command is a select command, and allows identification of the first version of the database schema))
“wherein the first migration instruction comprises a plurality of migration instruction sets” (Paragraph [0034] (the received instructions may include instructions that cause the web browser to retrieve information from the local copy of the user data stored within the database))
“wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database” (Paragraph [0043] and Paragraph [0045] (the user data stored in the old version of the database is migrated to the new database where the new database schema includes new table names having the new database schema version, the first query returns results, the database schema used to generate the local database is the same as the expected version of the database schema and if the database schema version used to create the local database is not the expected version, then the updated database schema is retrieved from the servers and applied to the database))
“wherein each migration instruction set of the plurality of migration instruction sets corresponds to a different version of the first source schema table” (Paragraph [0044] (when the database schema version changes, the version identifier encoded in the instructions for updating the locally stored user and social network information is also updated)) 
and wherein each migration instruction set of the plurality of instruction sets is associated with schema identifier data identifying the version of the source schema table corresponding to the migration instruction set” (Paragraph [0035] (the expected version of the database schema is the version of the database schema used when programming the instructions received from server and being processed by device))
“match the first source schema table to schema identifier data associated with a first migration instruction set selected from the plurality of migration instruction sets” (Paragraph [0036] (the instructions received from server  cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (match the first source schema table to schema identifier data)))
“execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“and writing the at least one column of the first version of the first source schema table,  returned by the first database select command, at the source database to the target schema table at the target database, wherein the at least one column includes the at least one object” (Paragraph [0034] and Paragraph [0043]  (the new database schema includes new table names having the new database schema version appended to each table name used by the instructions including select command and the user data stored in the old version of the database is migrated to the new database))
“for the second source schema table, identify an associated second migration instruction that specifies a second database select command to be executed on the source database” (Paragraph [0007], Paragraph [0035] and Claim 3 (a database schema version identifier that identifies a second version of the database schema that is different from the first version, the instructions also cause the one or more programmable processors to receive a result that is responsive to the command, the execution of the command allows access to the data contained in the database where the command is a select command, and allows identification of the second version of the database schema))
“wherein the second migration instruction comprises at least one migration instruction set” (Paragraph [0044] and Claim 3 (a database schema version identifier that identifies a second version of the database schema that is different from the first version,  the version identifier encoded in the instructions for updating the locally stored user))
wherein the at least one migration instruction set is associated with schema identifier data identifying a version of the second source schema table corresponding to the migration instruction set” (Paragraph [0035] and Claim 3 (a database schema version identifier that identifies a second version of the database schema, the expected version of the database schema is the version of the database schema used when programming the instructions received from server and being processed by device))
“match the second source schema table to schema identifier data associated with a second migration instruction set selected from the at least one migration instruction set” (Paragraph [0036] (the instructions received from server cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (match the second source schema table to schema identifier data)))
“and execute the second migration instruction set, wherein executing the second migration instruction set comprises executing the second database select command thereby selecting at least one column of the second source schema table” (Paragraph [0034], Paragraph [0035] and claim 4 (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema where the second portion of each encoded table name in the second version of the database schema includes the database schema version identifier that identifies the second version of the database schema))
“and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database” (Paragraph [0034], Paragraph [0043] and Claim 4 (the new database schema includes the second version of the database schema which defines a second set of tables each having an encoded table name and the user data stored in the old version of the database is migrated to the new database)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cline, Wang and Bolohan to “the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; wherein each migration instruction set of the plurality of migration instruction sets corresponds to a different version of the first source schema table; and wherein each migration instruction set of the plurality of instruction sets is associated with schema identifier data identifying the version of the source schema table corresponding to the migration instruction set; match the first source schema table to schema identifier data associated with a first migration instruction set selected from the plurality of migration instruction sets;  execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the first version of the first source schema table,  returned by the first database select command, at the source database to the target schema table at the target database, wherein the at least one column includes the at least one object; for the second source schema table, identify an associated second migration instruction that specifies a second database select command to be executed on the source database; wherein the second migration instruction comprises at least one migration instruction set; wherein the at least one migration instruction set is associated with schema identifier data identifying a version of the second source schema table corresponding to the migration instruction set; match the second source schema table to schema identifier data associated with a second migration instruction set selected from the at least one migration instruction set; and execute the second migration instruction set, wherein executing the second migration instruction set comprises executing the second database select command thereby selecting at least one column of the second source schema table; and writing the at least one column of the second source schema table, returned by the second database select command. at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” as the data unit may be transformed using the determined at least one difference, where the transformed data unit conforms to the structure of the data source required by the target system, as specified by the target metadata (Wang, Paragraph [0008]) and the table names in the received database schema may include encoded table names which include a base portion and a database schema version identifier that identifies the version of the database schema received from the one or more of servers  (Bolohan, Paragraph [0032]). 
Therefore, it would have been obvious to combine Cline, Wang and Bolohan. 

As per claim 2:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
Cline further teaches:
“wherein identifying the first migration instruction comprises locating a definition file associated with the first source schema table, and wherein the definition file comprises the first migration instruction” (Paragraph [0029]  and Paragraph [0046] (migration importer may also include module that maps the source database objects, the data migration system may receive import parameters for initiating an import process that completes the migration of data from the source database to the target database and parameter may include the instruction for conversion)).

As per claim 3:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
 Cline further teaches:
“wherein the schema identifier data associated with the first migration instruction set comprises an indication of at least one column included in the first source schema table” (Paragraph [0029] (the migration importer may also include module that automatically translates the object identifiers in the image copy from the source object identifiers to the target object identifiers and verifies that the structure of the source tables is the same as the structure of the target tables)).

As per claim 4:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
 Cline further teaches:
“wherein the at least one processor is further programmed to: for a third source schema table from the list of tables, determine that the third source schema table is not associated with a migration instruction” (Paragraph [0022] and Paragraph [0029] (the computing device 136 can include one or more processors configured to execute where migration importer may also include module  that maps the source database objects  in image copy to target objects in database and verifies that the structure of the source tables is the same as the structure of the target tables))
“and transfer the third source schema table to the target database” (Paragraph [0045] and Paragraph [0046] (the export file and the image copy may be transferred to a target computing device)).

As per claim 5:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
 Cline further teaches:
“wherein the at least one processor is further programmed to: for a third source schema table, identify a third corresponding migration instruction” (Paragraph [0022] and Paragraph [0029] (the computing device can include one or more processors configured to execute for one or more machine executable instructions or pieces of software))
“and execute the third corresponding migration instruction, wherein executing the third corresponding migration instruction comprises skipping the third source schema table” (Paragraph [0029] wherein Cline’s teachings of  (migration importer may include instructions to validate the version information and structure of database, to avert migration if a migration is not needed)).

As per claim 6:
Cline teaches:
A computer-implemented system for migrating a database from a source database having a source schema to a target database having a target schema, wherein the source schema defines a plurality of source schema tables, the system comprising” (Paragraph [0012] and Paragraph [0025] (a computer-implemented data migration system for migrating data from a source database to a target database, wherein the image copy files (source schema) may be of a single table or a collection of tables and the system including))  
“at least one processor and operatively associated memory, wherein the at least one processor is programmed to” (Paragraph [0026] (include one or more processors  configured to execute one or more machine executable instructions))
“receive a list of tables at the source database associated with a first database management system (DBMS), wherein the list of tables comprises a first source schema table and a second source schema table” (Paragraph [0029] and Paragraph [0031] (receive parameters including a list of the names of the table space or tables (a first source schema table and a second source schema table) from the source database or first database management system (DBMS) to be migrated))
“traverse the list of tables, wherein the traversing comprises, for each table in the list of tables, determining whether there is a corresponding migration instruction” (Paragraph [0029], Paragraph [0046], Paragraph [0048] and Paragraph [0049] (traverse the list of tables (as part of the mapping process data migration, system may create a temporary database table from the information contained in the metadata export file to ensure that the source objects map one-to-one to the target objects), wherein the traversing comprises, for each table in the list of tables (a process for mapping source objects to target objects, Fig. 5), determining whether there is a corresponding migration instruction (the parameters may include instructions on how to convert the table names in the source database to match the table names in the target system)).
Cline does not EXPLICITLY teach: the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; and wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table; determine that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets;  execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table.
However, Wang teaches:
“the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable” (Paragraph [0044] (the version N of data source, the version N+1 of data source and the version N+2 of data source are illustrated as separate elements, data is transformed by changing, not by moving))
“such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” (Paragraph [0031] and Paragraph [0045] (it could specify the rule " create columns for tables in the target schema that are not present in the data source " is recognized that one column of the target schema is absent from the data unit and the universal data migration module (UDMM) may be used to migrate data whether from version N to version N+2, or from version N to version N+1, or from version N+1 to version N+2, where data formats and structures may differ for each version)).
Also, Bolohan teaches:
for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database” (Paragraph [0007] and Paragraph [0035] (the instructions also cause the one or more programmable processors to receive a result that is responsive to the command, the execution of the command allows access to the data contained in the database where the command is a select command, and allows identification of the first version of the database schema))
“wherein the first migration instruction comprises a plurality of migration instruction sets” (Paragraph [0034] (the received instructions may include instructions that cause the web browser to retrieve information from the local copy of the user data stored within the database))
“wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database” (Paragraph [0043] and Paragraph [0045] (the user data stored in the old version of the database is migrated to the new database where the new database schema includes new table names having the new database schema version, the first query returns results, the database schema used to generate the local database is the same as the expected version of the database schema and if the database schema version used to create the local database is not the expected version, then the updated database schema is retrieved from the servers and applied to the database))
“and wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table” (Paragraph [0044] (when the database schema version changes, the version identifier encoded in the instructions for updating the locally stored user and social network information is also updated)) 
 “determine that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets” (Paragraph [0036] (the instructions received from server  cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (match the first source schema table to schema identifier data)))
“execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database” (Paragraph [0034] and Paragraph [0043]  (the new database schema includes new table names having the new database schema version appended to each table name used by the instructions including select command and the user data stored in the old version of the database is migrated to the new database)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cline, Wang and Bolohan to “the first source schema having different versions including a first version with a first set of columns and a second version with a second set of columns, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identify an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; and wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table; determine that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets;  execute the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” as the data unit may be transformed using the determined at least one difference, where the transformed data unit conforms to the structure of the data source required by the target system, as specified by the target metadata (Wang, Paragraph [0008]) and the table names in the received database schema may include encoded table names which include a base portion and a database schema version identifier that identifies the version of the database schema received from the one or more of servers  (Bolohan, Paragraph [0032]). 
Therefore, it would have been obvious to combine Cline, Wang and Bolohan. 

As per claim 7:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
 Cline further teaches:
“wherein identifying the first source schema table associated with the first migration instruction comprises: receiving a list of tables at the source database, wherein the list of tables comprises the first source schema table” (Paragraph [0029] and Paragraph [0031] (receive parameters containing a list of table names where source database objects including tables))
“and traversing the list of tables, wherein traversing the list of tables comprises considering each table of the list of tables” (Paragraph [0029] and Paragraph [0046] (the parameters may include instructions on how to convert the table names in the source database to match the table names in the target system)).
.
As per claim 8, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 2 above.

As per claim 9:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
 Bolohan further teaches:
“wherein determining that there is a match between the first source schema table and the first migration instruction set comprise matching schema identifier data associated with the first migration instruction set to the first source schema table” (Paragraph [0036] (the instructions received from server  cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (matching schema identifier data associated with the first migration instruction set to the first source schema table))). 

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 9 and the claim 3 above.

As per claim 12:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
 Cline further teaches:
“wherein the at least one processor is further programmed to: identify a third source schema table without an associated migration instruction” (Paragraph [0022] and Paragraph [0029] (the computing device can include one or more processors configured to execute, migration importer may also include module that maps the source database objects in image copy to target objects in database and verifies that the structure of the source tables is the same as the structure of the target tables))
“and transfer the third source schema table to the target database” (Paragraph [0045] and Paragraph [0046] (the export file and the image copy may be transferred to a target computing device).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 6 and the claim 5 above.

As per claim 14:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
 Cline further teaches:
“wherein the at least one processor is further programmed to receive a third migration instruction that is associated with a target schema table, wherein the third migration instruction comprises instructions to populate the target schema table at the target database from at least two source schema tables at the source database” (Paragraph [0022], Paragraph [0029], Paragraph [0046] and Paragraph [0053] (the computing device can include one or more processors configured to execute, the parameters may include instructions for target table names, initiate an import process that completes the migration of data from the source database to the target database and migration importer maps the source database tables in image copy  to target tables in database)).

As per claim 15:
Cline, Wang and Bolohan teach the system as specified in the parent claim 14 above. 
 Bolohan further teaches:
“wherein the third migration instruction comprises a plurality of instruction sets, wherein each of the plurality of instruction sets is associated with schema identifier data identifying a version of the at least two source schema tables” (Paragraph [0043] and Paragraph [0044] (the table names of the database include the expected database schema version identifier and the version identifier is encoded in the instructions for updating the locally stored user and social network information is also updated)).

As per claim 16:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
 Wang further teaches:
“wherein the at least one column of the first source schema table comprises less than all of the columns of the first target schema table” (Paragraph [0031] (the pre-defined rules reflect possible changes that should be applied to the data source in order for the data source to conform with the requirements/standards of the target system and the changes may involve adding new elements and/or structures absent in the data source)).

As per claim 17:
Cline teaches:
A computer-implemented method for migrating a database from a source database having a source schema to a target database having a target schema, wherein the source schema defines a plurality of source schema tables, the method comprising” (Paragraph [0007] and Paragraph [0025] (a computer-implemented method for migrating data from a source database to a target database, wherein the image copy files (source schema) may be of a single table or a collection of tables and the system including)) 
“receiving a list of tables stored at the source database associated with a first database management system (DBMS), wherein the list of tables comprises a first source schema table and a second source schema table” (Paragraph [0029] and Paragraph [0031] (receive parameters including a list of the names of the table space or tables (a first source schema table and a second source schema table) from the source database or first database management system (DBMS) to be migrated))
“traversing the list of tables, wherein the traversing comprises, for each table in the list of tables, determining whether there is a corresponding migration instruction” (Paragraph [0029], Paragraph [0046], Paragraph [0048] and Paragraph [0049] (traverse the list of tables (as part of the mapping process data migration, system may create a temporary database table from the information contained in the metadata export file to ensure that the source objects map one-to-one to the target objects), wherein the traversing comprises, for each table in the list of tables (a process for mapping source objects to target objects, Fig. 5), determining whether there is a corresponding migration instruction (the parameters may include instructions on how to convert the table names in the source database to match the table names in the target system))
“and wherein the computing device comprises at least one processor and operatively associated memory” (Paragraph [0026] (include one or more processors configured to execute one or more machine executable instructions)).
Cline does not EXPLICITLY teach: the first source schema table having different versions including a first version and a second version, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identifying, by a computing device, an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command, to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table; determining, by the computing device, that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets;  executing, by the computing device, the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the first version of the first source schema table, returned by the first database select command, at the source database to the target schema table; for the second source schema table, identifying, by the computing device, an associated second migration instruction that specifies a second database select command to be executed on the source database; wherein the second migration instruction comprises at least one migration instruction set; determining, by the computing device, that there is a match between the second source schema table and the second migration instruction selected from the at least one of migration instruction set; and executing, by the computing device, the second migration instruction, wherein executing the second migration instruction comprises executing the second database select command thereby selecting at least one column of the second source schema table; and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table.
However, Wang teaches:
“the first source schema table having different versions including a first version and a second version, wherein at least one of the different versions is non-translatable” (Paragraph [0044] (the version N of data source, the version N+1 of data source and the version N+2 of data source are illustrated as separate elements, data is transformed by changing, not by moving))
“such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” (Paragraph [0031] and Paragraph [0045] (it could specify the rule " create columns for tables in the target schema that are not present in the data source " is recognized that one column of the target schema is absent from the data unit and the universal data migration module (UDMM) may be used to migrate data whether from version N to version N+2, or from version N to version N+1, or from version N+1 to version N+2, where data formats and structures may differ for each version)).
Also, Bolohan teaches:
“for the first version of the first source schema table, identifying, by a computing device, an associated first migration instruction that specifies a first database select command to be executed on the source database” (Paragraph [0007] and Paragraph [0035] (the instructions also cause the one or more programmable processors to receive a result that is responsive to the command, the execution of the command allows access to the data contained in the database where the command is a select command, and allows identification of the first version of the database schema))
“wherein the first migration instruction comprises a plurality of migration instruction sets” (Paragraph [0034] (the received instructions may include instructions that cause the web browser to retrieve information from the local copy of the user data stored within the database))
“wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“returned by the first database select command, to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database” (Paragraph [0043] and Paragraph [0045] (the user data stored in the old version of the database is migrated to the new database where the new database schema includes new table names having the new database schema version, the first query returns results, the database schema used to generate the local database is the same as the expected version of the database schema and if the database schema version used to create the local database is not the expected version, then the updated database schema is retrieved from the servers and applied to the database))
“wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table” (Paragraph [0044] (when the database schema version changes, the version identifier encoded in the instructions for updating the locally stored user and social network information is also updated)) 
 “determining, by the computing device, that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets” (Paragraph [0036] (the instructions received from server  cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (match the first source schema table to schema identifier data)))
“executing, by the computing device, the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table” (Paragraph [0034] and Paragraph [0035] (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema))
“and writing the at least one column of the first version of the first source schema table, returned by the first database select command, at the source database to the target schema table” (Paragraph [0034] and Paragraph [0043]  (the new database schema includes new table names having the new database schema version appended to each table name used by the instructions including select command and the user data stored in the old version of the database is migrated to the new database))
“for the second source schema table, identifying, by the computing device, an associated second migration instruction that specifies a second database select command to be executed on the source database” (Paragraph [0007], Paragraph [0035] and Claim 3 (a database schema version identifier that identifies a second version of the database schema that is different from the first version, the instructions also cause the one or more programmable processors to receive a result that is responsive to the command, the execution of the command allows access to the data contained in the database where the command is a select command, and allows identification of the second version of the database schema))
“wherein the second migration instruction comprises at least one migration instruction set” (Paragraph [0044] and Claim 3 (a database schema version identifier that identifies a second version of the database schema that is different from the first version,  the version identifier encoded in the instructions for updating the locally stored user))
 “determining, by the computing device, that there is a match between the second source schema table and the second migration instruction selected from the at least one of migration instruction set” (Paragraph [0036] (the instructions received from server cause the web browser to query the database without first determining if the database for the mobile email interface is based on the expected version of the database schema (match the second source schema table to schema identifier data)))
“and executing, by the computing device, the second migration instruction, wherein executing the second migration instruction comprises executing the second database select command thereby selecting at least one column of the second source schema table” (Paragraph [0034], Paragraph [0035] and claim 4 (the instructions used for retrieving the data from the data repository may be combined with one or more different programming languages and may include select command using SQL and where "schema_ version" is a variable that is substituted for some value corresponding to an expected version of the database schema where the second portion of each encoded table name in the second version of the database schema includes the database schema version identifier that identifies the second version of the database schema))
“and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database” (Paragraph [0034], Paragraph [0043] and Claim 4 (the new database schema includes the second version of the database schema which defines a second set of tables each having an encoded table name and the user data stored in the old version of the database is migrated to the new database)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cline, Wang and Bolohan to “the first source schema table having different versions including a first version and a second version, wherein at least one of the different versions is non-translatable;  for the first version of the first source schema table, identifying, by a computing device, an associated first migration instruction that specifies a first database select command to be executed on the source database; wherein the first migration instruction comprises a plurality of migration instruction sets; wherein the first migration instruction is configured to retrieve at least one object via the first database select command from the first source schema table at the source database and write the at least one object; returned by the first database select command, to a proper location in a target schema table at the target database associated with a second DBMS different from the first DBMS, wherein the at least one object returned by the first database select command is returned in a known format recognizable according to the second DBMS of the target database; wherein each of the plurality of migration instruction sets corresponds to a different version of the first source schema table; determining, by the computing device, that there is a match between the first source schema table and a first migration instruction set selected from the plurality of migration instruction sets;  executing, by the computing device, the first migration instruction set, wherein executing the first migration instruction set comprises executing the first database select command thereby selecting at least one column of the first version of the first source schema table; and writing the at least one column of the first version of the first source schema table, returned by the first database select command, at the source database to the target schema table; for the second source schema table, identifying, by the computing device, an associated second migration instruction that specifies a second database select command to be executed on the source database; wherein the second migration instruction comprises at least one migration instruction set; determining, by the computing device, that there is a match between the second source schema table and the second migration instruction selected from the at least one of migration instruction set; and executing, by the computing device, the second migration instruction, wherein executing the second migration instruction comprises executing the second database select command thereby selecting at least one column of the second source schema table; and writing the at least one column of the second source schema table, returned by the second database select command, at the source database to the target schema table at the target database; such that the target schema table includes columns from both the first version of the first source schema table and the second source schema table and such that the target schema table at the target database is created without migrating both the first version and the second version of the first source schema table” as the data unit may be transformed using the determined at least one difference, where the transformed data unit conforms to the structure of the data source required by the target system, as specified by the target metadata (Wang, Paragraph [0008]) and the table names in the received database schema may include encoded table names which include a base portion and a database schema version identifier that identifies the version of the database schema received from the one or more of servers  (Bolohan, Paragraph [0032]). 
Therefore, it would have been obvious to combine Cline, Wang and Bolohan. 

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 10 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 12 above.

As per claim 21:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
Bolohan further teaches:
“wherein the list of tables further comprises a second source schema table having different versions including a third version and a fourth version” (Paragraph [0030] (the structure of a database is typically referred to as a database schema which may change over time, resulting in multiple versions of the database schema for the same database where each version of the database schema may have a unique version identifier)).

As per claim 22:
Cline, Wang and Bolohan teach the system as specified in the parent claim 21 above. 
Bolohan further teaches:
“wherein executing the first migration instruction set further comprises selecting at least one second column of a second version of a second source schema table and writing the at least one column of the second version of the second source schema table to the first target schema table” (Paragraph [0034], Paragraph [0043] and Claim 4 (the new database schema includes the second version of the database schema which defines a second set of tables each having an encoded table name and the user data stored (column(s)) in the old version of the database is migrated to the new database)).

As per claim 23:
Cline, Wang and Bolohan teach the system as specified in the parent claim 1 above. 
Bolohan further teaches:
“wherein the different versions of the first source schema table further includes a third version” (Paragraph [0030] and Paragraph [0032] (over time, the structure of a database may change, resulting in multiple versions of the database schema for the same database, the encoded table names include a base portion and a database schema version identifier that identifies the version of the database schema received from the one or more of servers and it could be a third version)).

As per claim 24:
Cline, Wang and Bolohan teach the system as specified in the parent claim 11 above. 
Wang further teaches:
“wherein the at least one pre-migration object includes a first pre-migration object based on the first source schema table, a second pre-migration object based on the second source schema table, and a third pre-migration object based on the second version of the first source schema table” (Paragraph [0031] (the pre-defined rules reflect possible changes that should be applied to the data source in order for the data source to conform with the requirements/standards of the target system and such changes may relate to data formats, data structures, data sizes, data schemas and so on)).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US PGPUB 20130173547) in view of Wang Jinhu (US PGPUB 20090228527) and in further view of Bolohan et al (US PGPUB 20120023143) and Levesque et al (US PGPUB 20060195436).

As per claim 11:
Cline, Wang and Bolohan teach the system as specified in the parent claim 6 above. 
Wang further teaches:
“execute a pre-migration phase prior to executing the first migration instruction set thereby making a pre-migration modification to the source database, wherein the pre-migration modification includes generating at least one pre-migration object and executing at least one pre-migration command that is not available during migration” (Paragraph [0031] (generally, the pre-defined rules (pre-migration phase) reflect possible changes that should be applied to the data source in order for the data source to conform with the requirements / standards of the target system to conform with an upgraded version of a software application where such changes may relate to data formats, data structures, data sizes, data schemas, adding new elements and/or structures absent in the data source (pre-migration command that is not available during migration))..
Bolohan further teaches:
“wherein each of the plurality of migration instruction sets is associated with corresponding schema identifier data” (Paragraph [0035] (the expected version of the database schema is the version of the database schema used when programming the instructions received from server and being processed by device)).
Cline, Wang and Bolohan does not EXPLICITLY teach: reverse the pre-migration modification to the source database after executing the first the first migration instruction set;
However, Levesque teaches:
“reverse the pre-migration modification to the source database after executing the first the first migration instruction set” (Paragraph [0036] (the post phase migration operations, such as cleaning up resources used by pre-migration scripts, etc., are performed after the phased migration is performed)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cline, Wang, Bolohan and Levesque to “reverse the pre-migration modification to the source database after executing the first the first migration instruction set” as the migration software performs the phase-wise migration of the database, including modification of the database schema, as well as other pre-migration and post-migration procedures (Levesque, Paragraph [0055]). 
Therefore, it would have been obvious to combine Cline, Wang, Bolohan and Levesque. 

As per claim 25:
Cline, Wang and Bolohan teach the system as specified in the parent claim 24 above. 
Cline further teaches:
“wherein the at least one processor is further programmed to” (Paragraph [0009] (when executed cause a processor to perform a process)).
Wang further teaches:
“generate a pre-migration index configured to coordinate execution of the first database select command and the second database select command” (Paragraph [0031] (the pre-defined rules reflect possible changes that should be applied to the data source in order for the data source to conform with the requirements/standards of the target system and such changes may relate to data structures, data schemas and it may include adding index to be used with select command))
“while executing the first migration instruction set, transfer data from the first pre-migration object to the target schema table at the target database, wherein the first pre-migration object includes at least one column of a pre-migration table” (Paragraph [0033], Paragraph [0035] and Paragraph [0039] (once a migration rule is selected to be applied to the data source, a data unit corresponding to the selected migration rule is identified within the data source, create all new columns of the target schema that are not present in the data source and allows the UDMM to determine whether the data migration process on the data source  has been completed )).
Cline, Wang and Bolohan does not EXPLICITLY teach: and delete the pre-migration index after execution of the first migration instruction set;
However, Levesque teaches:
“and delete the pre-migration index after execution of the first migration instruction set” (Paragraph [0036] (the post phase migration operations, such as cleaning up resources used by pre-migration scripts, etc., are performed after the phased migration is performed)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cline, Wang, Bolohan and Levesque to “and delete the pre-migration index after execution of the first migration instruction set” as the migration software performs the phase-wise migration of the database, including modification of the database schema, as well as other pre-migration and post-migration procedures (Levesque, Paragraph [0055]). 
Therefore, it would have been obvious to combine Cline, Wang, Bolohan and Levesque. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terada et al (US PGPUB 20060184561), A system and methodology for database migration between platforms is described. In one embodiment, for example, a method is described for migrating a database across platforms having different byte order formats (e.g., big-endian and little-endian), the method comprises steps of: when the database is loaded on a given platform, determining whether the database requires conversion to match the byte order format of the given platform; identifying particular portions of the database to be converted if the database is determined to require conversion.
Tong Ka-Leung (US Patent 7290003), a first source data set, which is in a source-specific format and which conforms to a source schema, is read from a source database. Based on the structure of the first source data set, a second source data set, which conforms to the source schema but which is in a self-describing format, is generated. The second source data set is automatically converted to a first target data set, which is in the self-describing format but which conforms to a target schema. Based on the structure of the first target data set, a second target data set, which conforms to the target schema but which is in a target-specific format, is generated. The second target data set is written to a target database.
Higginson et al (US PGPUB 20180293233), A method of migrating data from one or more source databases to one or more target databases may include generating a pre-migration analysis for a plurality of objects stored in the one or more source databases, and generating a plurality of migration scripts that transfer the plurality of objects from the one or more source databases to the one or more target databases. The method may also include generating a migration plan that defines an execution order for the plurality of migration scripts, and migrating the plurality of objects from the one or more source databases to one or more target databases according to the migration plan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163